Title: To Alexander Hamilton from Philip Church, 6 August 1799
From: Church, Philip
To: Hamilton, Alexander


          
            Dear Sir,
            Albany Augt. 6th. 1799
          
          The bearer Dr D B Lynsen has earnestly and repeatedly urged me to recommend him to you for an appointment, as Surgeon, either in the Army or Navy. He has shown me certificates from many persons which speak highly of him as to his Medical Abilities
          with true affection & respect believe me Dear Sir Your obed Servt.
          
            Philip Church
          
          General Hamilton.
        